         Case 8:20-cv-00626-RGK-AFM Document 17 Filed 05/18/20 Page 1 of 17 Page ID #:175




              1 HANSON BRIDGETT LLP
                LAWRENCE M. CIRELLI, SBN 114710
              2 lcirelli@hansonbridgett.com
                ROBERT A. MCFARLANE, SBN 172650
              3 rmcfarlane@hansonbridgett.com
                DAVID J. PARTIDA, SBN 304996
              4 dpartida@hansonbridgett.com
                425 Market Street, 26th Floor
              5 San Francisco, California 94105
                Telephone: (415) 777-3200
              6 Facsimile: (415) 541-9366
              7 HANSON BRIDGETT LLP
                RAFFI V. ZEROUNIAN, SBN 236388
              8 rzerounian@hansonbridgett.com
                777 S. Figueroa Street, Suite 4200
              9 Los Angeles, California 90017
                Telephone: (213) 395-7620
             10 Facsimile: (213) 395-7615
             11 Attorneys for Defendants
                CHARLES BRIAN GROSS,
             12 BREWISTA, INC., and
                SMART ASSOCIATES, INC.
             13
             14                       UNITED STATES DISTRICT COURT
             15                     CENTRAL DISTRICT OF CALIFORNIA
             16
                SMARTCO INTERNATIONAL                       Case No. 8:20-cv-00626-RGK-AFM
             17 (ASIA) LIMITED, a limited liability
                company organized under the British         [PROPOSED] STIPULATED
             18 Virgin Islands; ETERNAL EAST (HK)           PROTECTIVE ORDER 1
                LIMITED, a limited liability company
             19 organized under the laws of Hong
                Kong,
             20
                             Plaintiffs,
             21
                      v.
             22
                CHARLES BRIAN GROSS;                        Action Filed: 3/30/2020
             23 BREWISTA, INC., a Wyoming
                corporation; SMART ASSOCIATES,
             24 INC., a Wyoming corporation; and
                DOES 1 through 10, inclusive,
             25
                             Defendants.
             26
             27
                  1
                 This Stipulated Protective Order is based substantially on the model protective
             28 order provided under Magistrate Judge Alexander F. MacKinnon’s Procedures.
                                                                           Case No. 8:20-cv-00626-RGK-AFM
16549621.1                              [PROPOSED] STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-00626-RGK-AFM Document 17 Filed 05/18/20 Page 2 of 17 Page ID #:176




              1 1.      A.    PURPOSES AND LIMITATIONS
              2         Discovery in this action is likely to involve production of confidential,
              3 proprietary or private information for which special protection from public
              4 disclosure and from use for any purpose other than prosecuting this litigation may
              5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
              6 enter the following Stipulated Protective Order. The parties acknowledge that this
              7 Order does not confer blanket protections on all disclosures or responses to
              8 discovery and that the protection it affords from public disclosure and use extends
              9 only to the limited information or items that are entitled to confidential treatment
             10 under the applicable legal principles.
             11         B.    GOOD CAUSE STATEMENT
             12         This action is likely to involve trade secrets, customer and pricing lists and
             13 other valuable research, development, commercial, financial, technical and/or
             14 proprietary information for which special protection from public disclosure and
             15 from use for any purpose other than prosecution of this action is warranted. Such
             16 confidential and proprietary materials and information consist of, among other
             17 things, confidential business or financial information, information regarding
             18 confidential business practices, or other confidential research, development, or
             19 commercial information (including information implicating privacy rights of third
             20 parties), information otherwise generally unavailable to the public, or which may be
             21 privileged or otherwise protected from disclosure under state or federal statutes,
             22 court rules, case decisions, or common law. The protections of this stipulated
             23 protective order are particularly needed in this matter because each party believes
             24 that discovery may require disclosure of financial information and business
             25 strategies that can be competitively harmful if disclosed to third parties or used for
             26 purposes unrelated to this litigation, and needs to ensure that their respective
             27 valuable, confidential, and proprietary business information is maintained as
             28 confidential from third parties. Accordingly, to expedite the flow of information, to

                                                           -2-              Case No. 8:20-cv-00626-RGK-AFM
16549621.1                               [PROPOSED] STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-00626-RGK-AFM Document 17 Filed 05/18/20 Page 3 of 17 Page ID #:177




              1 facilitate the prompt resolution of disputes over confidentiality of discovery
              2 materials, to adequately protect information the parties are entitled to keep
              3 confidential, to ensure that the parties are permitted reasonable necessary uses of
              4 such material in preparation for and in the conduct of trial, to address their handling
              5 at the end of the litigation, and serve the ends of justice, a protective order for such
              6 information is justified in this matter. It is the intent of the parties that information
              7 will not be designated as confidential for tactical reasons and that nothing be so
              8 designated without a good faith belief that it has been maintained in a confidential,
              9 non-public manner, and there is good cause why it should not be part of the public
             10 record of this case.
             11         C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
             12                SEAL
             13         The parties further acknowledge, as set forth in Section 12.3, below, that this
             14 Stipulated Protective Order does not entitle them to file confidential information
             15 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
             16 and the standards that will be applied when a party seeks permission from the court
             17 to file material under seal.
             18         There is a strong presumption that the public has a right of access to judicial
             19 proceedings and records in civil cases. In connection with non-dispositive motions,
             20 good cause must be shown to support a filing under seal. See Kamakana v. City and
             21 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
             22 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
             23 Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
             24 require good cause showing), and a specific showing of good cause or compelling
             25 reasons with proper evidentiary support and legal justification, must be made with
             26 respect to Protected Material that a party seeks to file under seal. The parties’ mere
             27 designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
             28 without the submission of competent evidence by declaration, establishing that the

                                                            -3-              Case No. 8:20-cv-00626-RGK-AFM
16549621.1                                [PROPOSED] STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-00626-RGK-AFM Document 17 Filed 05/18/20 Page 4 of 17 Page ID #:178




              1 material sought to be filed under seal qualifies as confidential, privileged, or
              2 otherwise protectable—constitute good cause.
              3         Further, if a party requests sealing related to a dispositive motion or trial, then
              4 compelling reasons, not only good cause, for the sealing must be shown, and the
              5 relief sought shall be narrowly tailored to serve the specific interest to be protected.
              6 See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
              7 each item or type of information, document, or thing sought to be filed or introduced
              8 under seal in connection with a dispositive motion or trial, the party seeking
              9 protection must articulate compelling reasons, supported by specific facts and legal
             10 justification, for the requested sealing order. Again, competent evidence supporting
             11 the application to file documents under seal must be provided by declaration.
             12         Any document that is not confidential, privileged, or otherwise protectable in
             13 its entirety will not be filed under seal if the confidential portions can be redacted.
             14         If documents can be redacted, then a redacted version for public viewing,
             15 omitting only the confidential, privileged, or otherwise protectable portions of the
             16 document, shall be filed. Any application that seeks to file documents under seal in
             17 their entirety should include an explanation of why redaction is not feasible.
             18
                  2.    DEFINITIONS
             19
             20         2.1    Action: Smartco International (Asia) Limited et al. v. Gross et al., Case
             21 No. 8:20-cv-00626-RGK-AFM (C.D. Cal.).
             22         2.2    Challenging Party: a Party or Non-Party that challenges the designation
             23 of information or items under this Order.
             24         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
             25 how it is generated, stored or maintained) or tangible things that qualify for
             26 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
             27 the Good Cause Statement.
             28         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as

                                                            -4-              Case No. 8:20-cv-00626-RGK-AFM
16549621.1                                [PROPOSED] STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-00626-RGK-AFM Document 17 Filed 05/18/20 Page 5 of 17 Page ID #:179




              1 their support staff).
              2         2.5   Designating Party: a Party or Non-Party that designates information or
              3 items that it produces in disclosures or in responses to discovery as
              4 “CONFIDENTIAL.”
              5         2.6   Disclosure or Discovery Material: all items or information, regardless
              6 of the medium or manner in which it is generated, stored, or maintained (including,
              7 among other things, testimony, transcripts, and tangible things), that are produced or
              8 generated in disclosures or responses to discovery in this matter.
              9         2.7   Expert: a person with specialized knowledge or experience in a matter
             10 pertinent to the litigation who has been retained by a Party or its counsel to serve as
             11 an expert witness or as a consultant in this Action.
             12         2.8   House Counsel: attorneys who are employees of a party to this Action.
             13 House Counsel does not include Outside Counsel of Record or any other outside
             14 counsel.
             15         2.9   Non-Party: any natural person, partnership, corporation, association or
             16 other legal entity not named as a Party to this action.
             17         2.10 Outside Counsel of Record: attorneys who are not employees of a party
             18 to this Action but are retained to represent or advise a party to this Action and have
             19 appeared in this Action on behalf of that party or are affiliated with a law firm that
             20 has appeared on behalf of that party, and includes support staff.
             21         2.11 Party: any party to this Action, including all of its officers, directors,
             22 employees, consultants, retained experts, and Outside Counsel of Record (and their
             23 support staffs).
             24         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
             25 Discovery Material in this Action.
             26         2.13 Professional Vendors: persons or entities that provide litigation support
             27 services (e.g., photocopying, videotaping, translating, interpreting, preparing
             28 exhibits or demonstrations, and organizing, storing, or retrieving data in any form or

                                                           -5-              Case No. 8:20-cv-00626-RGK-AFM
16549621.1                               [PROPOSED] STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-00626-RGK-AFM Document 17 Filed 05/18/20 Page 6 of 17 Page ID #:180




              1 medium) and their employees and subcontractors.
              2         2.14 Protected Material: any Disclosure or Discovery Material that is
              3 designated as “CONFIDENTIAL.”
              4         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
              5 from a Producing Party.
              6
                  3.    SCOPE
              7
              8         The protections conferred by this Stipulation and Order cover not only
              9 Protected Material (as defined above), but also (1) any information copied or
             10 extracted from Protected Material; (2) all copies, excerpts, summaries, or
             11 compilations of Protected Material; and (3) any testimony, conversations, or
             12 presentations by Parties or their Counsel that might reveal Protected Material.
             13         Any use of Protected Material at trial shall be governed by the orders of the
             14 trial judge. This Order does not govern the use of Protected Material at trial.
             15
                  4.    DURATION
             16
             17         Once a case proceeds to trial, information that was designated as
             18 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
             19 as an exhibit at trial becomes public and will be presumptively available to all
             20 members of the public, including the press, unless compelling reasons supported by
             21 specific factual findings to proceed otherwise are made to the trial judge in advance
             22 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
             23 showing for sealing documents produced in discovery from “compelling reasons”
             24 standard when merits-related documents are part of court record). Accordingly, the
             25 terms of this protective order do not extend beyond the commencement of the trial.
             26
                  5.    DESIGNATING PROTECTED MATERIAL
             27
             28         5.1   Exercise of Restraint and Care in Designating Material for Protection.

                                                           -6-              Case No. 8:20-cv-00626-RGK-AFM
16549621.1                               [PROPOSED] STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-00626-RGK-AFM Document 17 Filed 05/18/20 Page 7 of 17 Page ID #:181




              1 Each Party or Non-Party that designates information or items for protection under
              2 this Order must take care to limit any such designation to specific material that
              3 qualifies under the appropriate standards. The Designating Party must designate for
              4 protection only those parts of material, documents, items or oral or written
              5 communications that qualify so that other portions of the material, documents, items
              6 or communications for which protection is not warranted are not swept unjustifiably
              7 within the ambit of this Order.
              8         Mass, indiscriminate or routinized designations are prohibited. Designations
              9 that are shown to be clearly unjustified or that have been made for an improper
             10 purpose (e.g., to unnecessarily encumber the case development process or to impose
             11 unnecessary expenses and burdens on other parties) may expose the Designating
             12 Party to sanctions.
             13         If it comes to a Designating Party’s attention that information or items that it
             14 designated for protection do not qualify for protection, that Designating Party must
             15 promptly notify all other Parties that it is withdrawing the inapplicable designation.
             16         5.2   Manner and Timing of Designations. Except as otherwise provided in
             17 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
             18 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
             19 under this Order must be clearly so designated before the material is disclosed or
             20 produced.
             21         Designation in conformity with this Order requires:
             22               (a)     for information in documentary form (e.g., paper or electronic
             23 documents, but excluding transcripts of depositions or other pretrial or trial
             24 proceedings), that the Producing Party affix at a minimum, the legend
             25 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
             26 contains protected material. If only a portion of the material on a page qualifies for
             27 protection, the Producing Party also must clearly identify the protected portion(s)
             28 (e.g., by making appropriate markings in the margins).

                                                            -7-              Case No. 8:20-cv-00626-RGK-AFM
16549621.1                                [PROPOSED] STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-00626-RGK-AFM Document 17 Filed 05/18/20 Page 8 of 17 Page ID #:182




              1         A Party or Non-Party that makes original documents available for inspection
              2 need not designate them for protection until after the inspecting Party has indicated
              3 which documents it would like copied and produced. During the inspection and
              4 before the designation, all of the material made available for inspection shall be
              5 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
              6 documents it wants copied and produced, the Producing Party must determine which
              7 documents, or portions thereof, qualify for protection under this Order. Then, before
              8 producing the specified documents, the Producing Party must affix the
              9 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
             10 portion of the material on a page qualifies for protection, the Producing Party also
             11 must clearly identify the protected portion(s) (e.g., by making appropriate markings
             12 in the margins).
             13               (b)    for testimony given in depositions that the Designating Party
             14 advise the Receiving Party of the specific pages to be maintained in confidence
             15 within thirty (30) days after the receipt of the transcript or as otherwise agreed by
             16 the Designating Party and the Receiving Party. During this period, the entire
             17 transcript shall be deemed to be “CONFIDENTIAL”
             18               (c)    for information produced in some form other than documentary
             19 and for any other tangible items, that the Producing Party affix in a prominent place
             20 on the exterior of the container or containers in which the information is stored the
             21 legend “CONFIDENTIAL.” If only a portion or portions of the information
             22 warrants protection, the Producing Party, to the extent practicable, shall identify the
             23 protected portion(s).
             24         Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
             25 designate qualified information or items does not, standing alone, waive the
             26 Designating Party’s right to secure protection under this Order for such material.
             27         Upon timely correction of a designation, the Receiving Party must make
             28 reasonable efforts to assure that the material is treated in accordance with the

                                                           -8-              Case No. 8:20-cv-00626-RGK-AFM
16549621.1                               [PROPOSED] STIPULATED PROTECTIVE ORDER
         Case 8:20-cv-00626-RGK-AFM Document 17 Filed 05/18/20 Page 9 of 17 Page ID #:183




              1 provisions of this Order.
              2
                  6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
              3
              4         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
              5 designation of confidentiality at any time that is consistent with the Court’s
              6 Scheduling Order.
              7         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
              8 resolution process under Local Rule 37-1 et seq.
              9         6.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
             10 joint stipulation pursuant to Local Rule 37-2.
             11         6.4   The burden of persuasion in any such challenge proceeding shall be on
             12 the Designating Party. Frivolous challenges, and those made for an improper
             13 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
             14 parties) may expose the Challenging Party to sanctions. Unless the Designating
             15 Party has waived or withdrawn the confidentiality designation, all parties shall
             16 continue to afford the material in question the level of protection to which it is
             17 entitled under the Producing Party’s designation until the Court rules on the
             18 challenge.
             19
                  7.    ACCESS TO AND USE OF PROTECTED MATERIAL
             20
             21         7.1   Basic Principles. A Receiving Party may use Protected Material that is
             22 disclosed or produced by another Party or by a Non-Party in connection with this
             23 Action only for prosecuting, defending or attempting to settle this Action. Such
             24 Protected Material may be disclosed only to the categories of persons and under the
             25 conditions described in this Order. When the Action has been terminated, a
             26 Receiving Party must comply with the provisions of section 13 below (FINAL
             27 DISPOSITION).
             28         Protected Material must be stored and maintained by a Receiving Party at a

                                                           -9-              Case No. 8:20-cv-00626-RGK-AFM
16549621.1                               [PROPOSED] STIPULATED PROTECTIVE ORDER
        Case 8:20-cv-00626-RGK-AFM Document 17 Filed 05/18/20 Page 10 of 17 Page ID #:184




              1 location and in a secure manner that ensures that access is limited to the persons
              2 authorized under this Order.
              3        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
              4 otherwise ordered by the court or permitted in writing by the Designating Party, a
              5 Receiving Party may disclose any information or item designated
              6 “CONFIDENTIAL” only to:
              7               (a)   the Receiving Party’s Outside Counsel of Record in this Action,
              8 as well as employees of said Outside Counsel of Record to whom it is reasonably
              9 necessary to disclose the information for this Action;
             10               (b)   the officers, directors, and employees (including House Counsel)
             11 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
             12               (c)   Experts (as defined in this Order) of the Receiving Party to
             13 whom disclosure is reasonably necessary for this Action and who have signed the
             14 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
             15               (d)   the court and its personnel;
             16               (e)   court reporters and their staff;
             17               (f)   professional jury or trial consultants, mock jurors, and
             18 Professional Vendors to whom disclosure is reasonably necessary for this Action
             19 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
             20 A);
             21               (g)   any insurance broker or insurance provider to whom disclosure is
             22 reasonably necessary for this Action and who have signed the “Acknowledgment
             23 and Agreement to Be Bound” (Exhibit A);
             24               (h)   the author or recipient of a document containing the information
             25 or a custodian or other person who otherwise possessed or knew the information;
             26               (i)   during their depositions, witnesses, and attorneys for witnesses,
             27 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
             28 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)

                                                           -10-             Case No. 8:20-cv-00626-RGK-AFM
16549621.1                               [PROPOSED] STIPULATED PROTECTIVE ORDER
        Case 8:20-cv-00626-RGK-AFM Document 17 Filed 05/18/20 Page 11 of 17 Page ID #:185




              1 they will not be permitted to keep any confidential information unless they sign the
              2 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
              3 agreed by the Designating Party or ordered by the court. Pages of transcribed
              4 deposition testimony or exhibits to depositions that reveal Protected Material may
              5 be separately bound by the court reporter and may not be disclosed to anyone except
              6 as permitted under this Stipulated Protective Order; and
              7                (j)   any mediator or settlement officer, and their supporting
              8 personnel, mutually agreed upon by any of the parties engaged in settlement
              9 discussions.
             10
                  8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
             11         IN OTHER LITIGATION
             12         If a Party is served with a subpoena or a court order issued in other litigation
             13 that compels disclosure of any information or items designated in this Action as
             14 “CONFIDENTIAL,” that Party must:
             15                (a)   promptly notify in writing the Designating Party. Such
             16 notification shall include a copy of the subpoena or court order;
             17                (b)   promptly notify in writing the party who caused the subpoena or
             18 order to issue in the other litigation that some or all of the material covered by the
             19 subpoena or order is subject to this Protective Order. Such notification shall include
             20 a copy of this Stipulated Protective Order; and
             21                (c)   cooperate with respect to all reasonable procedures sought to be
             22 pursued by the Designating Party whose Protected Material may be affected.
             23         If the Designating Party timely seeks a protective order, the Party served with
             24 the subpoena or court order shall not produce any information designated in this
             25 action as “CONFIDENTIAL” before a determination by the court from which the
             26 subpoena or order issued, unless the Party has obtained the Designating Party’s
             27 permission. The Designating Party shall bear the burden and expense of seeking
             28 protection in that court of its confidential material and nothing in these provisions

                                                           -11-             Case No. 8:20-cv-00626-RGK-AFM
16549621.1                               [PROPOSED] STIPULATED PROTECTIVE ORDER
        Case 8:20-cv-00626-RGK-AFM Document 17 Filed 05/18/20 Page 12 of 17 Page ID #:186




              1 should be construed as authorizing or encouraging a Receiving Party in this Action
              2 to disobey a lawful directive from another court.
              3
                  9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
              4         PRODUCED IN THIS LITIGATION
              5               (a)    The terms of this Order are applicable to information produced
              6 by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
              7 information produced by Non-Parties in connection with this litigation is protected
              8 by the remedies and relief provided by this Order. Nothing in these provisions
              9 should be construed as prohibiting a Non-Party from seeking additional protections.
             10               (b)    In the event that a Party is required, by a valid discovery request,
             11 to produce a Non-Party’s confidential information in its possession, and the Party is
             12 subject to an agreement with the Non-Party not to produce the Non-Party’s
             13 confidential information, then the Party shall:
             14                      (1)     promptly notify in writing the Requesting Party and the
             15 Non-Party that some or all of the information requested is subject to a
             16 confidentiality agreement with a Non-Party;
             17                      (2)     promptly provide the Non-Party with a copy of the
             18 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
             19 reasonably specific description of the information requested; and
             20                      (3)     make the information requested available for inspection by
             21 the Non-Party, if requested.
             22               (c)    If the Non-Party fails to seek a protective order from this court
             23 within 14 days of receiving the notice and accompanying information, the Receiving
             24 Party may produce the Non-Party’s confidential information responsive to the
             25 discovery request. If the Non-Party timely seeks a protective order, the Receiving
             26 Party shall not produce any information in its possession or control that is subject to
             27 the confidentiality agreement with the Non-Party before a determination by the
             28 court. Absent a court order to the contrary, the Non-Party shall bear the burden and

                                                             -12-             Case No. 8:20-cv-00626-RGK-AFM
16549621.1                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
        Case 8:20-cv-00626-RGK-AFM Document 17 Filed 05/18/20 Page 13 of 17 Page ID #:187




              1 expense of seeking protection in this court of its Protected Material.
              2
                  10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
              3
              4         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
              5 Protected Material to any person or in any circumstance not authorized under this
              6 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
              7 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
              8 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
              9 persons to whom unauthorized disclosures were made of all the terms of this Order,
             10 and (d) request such person or persons to execute the “Acknowledgment and
             11 Agreement to Be Bound” that is attached hereto as Exhibit A.
             12
                  11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
             13         PROTECTED MATERIAL
             14         When a Producing Party gives notice to Receiving Parties that certain
             15 inadvertently produced material is subject to a claim of privilege or other protection,
             16 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
             17 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
             18 may be established in an e-discovery order that provides for production without
             19 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
             20 as the parties reach an agreement on the effect of disclosure of a communication or
             21 information covered by the attorney-client privilege or work product protection, the
             22 parties may incorporate their agreement in the stipulated protective order submitted
             23 to the court.
             24
                  12.   MISCELLANEOUS
             25
                        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
             26
                  person to seek its modification by the Court in the future.
             27
                        12.2 Right to Assert Other Objections. By stipulating to the entry of this
             28

                                                            -13-             Case No. 8:20-cv-00626-RGK-AFM
16549621.1                                [PROPOSED] STIPULATED PROTECTIVE ORDER
        Case 8:20-cv-00626-RGK-AFM Document 17 Filed 05/18/20 Page 14 of 17 Page ID #:188




              1 Protective Order, no Party waives any right it otherwise would have to object to
              2 disclosing or producing any information or item on any ground not addressed in this
              3 Stipulated Protective Order. Similarly, no Party waives any right to object on any
              4 ground to use in evidence of any of the material covered by this Protective Order.
              5         12.3 Filing Protected Material. A Party that seeks to file under seal any
              6 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
              7 only be filed under seal pursuant to a court order authorizing the sealing of the
              8 specific Protected Material at issue. If a Party’s request to file Protected Material
              9 under seal is denied by the court, then the Receiving Party may file the information
             10 in the public record unless otherwise instructed by the court.
             11
                  13.   FINAL DISPOSITION
             12
             13         After the final disposition of this Action, as defined in paragraph 4, within 60
             14 days of a written request by the Designating Party, each Receiving Party must return
             15 all Protected Material to the Producing Party or destroy such material. As used in
             16 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
             17 summaries, and any other format reproducing or capturing any of the Protected
             18 Material. Whether the Protected Material is returned or destroyed, the Receiving
             19 Party must submit a written certification to the Producing Party (and, if not the same
             20 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
             21 (by category, where appropriate) all the Protected Material that was returned or
             22 destroyed and (2) affirms that the Receiving Party has not retained any copies,
             23 abstracts, compilations, summaries or any other format reproducing or capturing any
             24 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
             25 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
             26 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
             27 reports, attorney work product, and consultant and expert work product, even if such
             28 materials contain Protected Material. Any such archival copies that contain or

                                                           -14-             Case No. 8:20-cv-00626-RGK-AFM
16549621.1                               [PROPOSED] STIPULATED PROTECTIVE ORDER
        Case 8:20-cv-00626-RGK-AFM Document 17 Filed 05/18/20 Page 15 of 17 Page ID #:189




             1 constitute Protected Material remain subject to this Protective Order as set forth in
             2 Section 4 (DURATION).
             3
                  14.   VIOLATION
             4
             5          Any violation of this Order may be punished by appropriate measures
             6 including, without limitation, contempt proceedings and/or monetary sanctions.
             7
             8 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
             9
                  DATED: May 15, 2020                      HANSON BRIDGETT LLP
             10
                                                     By: /s/ David J. Partida
             11
                                                         LAWRENCE M. CIRELLI
             12                                          ROBERT A. McFARLANE
             13                                          RAFFI V. ZEROUNIAN
                                                         DAVID J. PARTIDA
             14                                          Attorneys for Defendants
             15                                          CHARLES BRIAN GROSS,
                                                         BREWISTA, INC., and
             16                                          SMART ASSOCIATES, INC.
             17
                  DATED: May 15, 2020                      SQUIRE PATTON BOGGS (US) LLP
             18
             19                                      By: /s/ Helen H. Yang
                                                         JOSEPH A. MECKES
             20                                          HELEN H. YANG
             21                                          JOY CHEN
                                                         Attorneys for Plaintiffs
             22                                          SMARTCO INTERNATIONAL (ASIA)
             23                                          LIMITED and ETERNAL EAST (HK)
                                                         LIMITED
             24
             25
             26
             27
             28

                                                          -15-             Case No. 8:20-cv-00626-RGK-AFM
16549621.1                              [PROPOSED] STIPULATED PROTECTIVE ORDER
        Case 8:20-cv-00626-RGK-AFM Document 17 Filed 05/18/20 Page 16 of 17 Page ID #:190




              1                              ATTESTATION CLAUSE
              2        I, David J. Partida, am the ECF User whose ID and password are being used
              3 to file this STIPULATION TO EXTEND TIME FOR DEFENDANTS CHARLES
              4 BRIAN GROSS, BREWISTA, INC. AND SMART ASSOCIATES, INC. TO
              5 RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-
              6 3). In compliance with Local Rule 5-4.3.4, I hereby attest that all other signatories
              7 listed, and on whose behalf the filing is submitted, concur in the filing's content and
              8 have authorized the filing.
              9
             10   DATED: May 15, 2020                       HANSON BRIDGETT LLP
             11                                       By: /s/ David J. Partida
             12                                           David J. Partida
             13
             14
                                                        ORDER
             15
             16 The parties’ stipulation is approved. It is hereby ORDERED that the Protective
                Order is entered in accordance with the parties’ Stipulation.
             17
             18
                  DATED: 5/18/2020
             19
             20
             21
             22 HON. ALEXANDER F. MacKINNON
                United States Magistrate Judge
             23
             24
             25
             26
             27
             28

                                                           -16-             Case No. 8:20-cv-00626-RGK-AFM
16549621.1                               [PROPOSED] STIPULATED PROTECTIVE ORDER
        Case 8:20-cv-00626-RGK-AFM Document 17 Filed 05/18/20 Page 17 of 17 Page ID #:191




              1                                       EXHIBIT A
              2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
              3 I, _____________________________ [print or type full name], of
              4 _________________ [print or type full address], declare under penalty of perjury
              5 that I have read in its entirety and understand the Stipulated Protective Order that
              6 was issued by the United States District Court for the Central District of California
              7 on [date] in the case of ___________ Smartco International (Asia) Limited et al. v.
              8 Gross et al., Case No. 8:20-cv-00626-RGK-AFM (C.D. Cal.). I agree to comply
              9 with and to be bound by all the terms of this Stipulated Protective Order and I
             10 understand and acknowledge that failure to so comply could expose me to sanctions
             11 and punishment in the nature of contempt. I solemnly promise that I will not
             12 disclose in any manner any information or item that is subject to this Stipulated
             13 Protective Order to any person or entity except in strict compliance with the
             14 provisions of this Order.
             15 I further agree to submit to the jurisdiction of the United States District Court for the
             16 Central District of California for enforcing the terms of this Stipulated Protective
             17 Order, even if such enforcement proceedings occur after termination of this action.
             18 I hereby appoint __________________________ [print or type full name] of
             19 _______________________________________ [print or type full address and
             20 telephone number] as my California agent for service of process in connection with
             21 this action or any proceedings related to enforcement of this Stipulated Protective
             22 Order.
             23 Date: ______________________________________
             24
                  City and State where sworn and signed: _________________________________
             25
                  Printed name: _______________________________
             26
             27 Signature: __________________________________
             28

                                                           -17-             Case No. 8:20-cv-00626-RGK-AFM
16549621.1                               [PROPOSED] STIPULATED PROTECTIVE ORDER
